DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  The preamble of claims 8 and 9 recites “A method of manufacturing the color filter of any one of claims 1.”  The claims are not in proper multiple dependency form, since the claims only depend upon claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4, which is dependent upon claim 3, recites the quantum dot layer formed using an inkjetting process.  Claim 3 already includes this limitation.  Thus, claim 4 fails to further limit the subject matter of claim 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsushita (JP 2018-132662).
Regarding independent claim 1, Matsushita teaches a color filter (Fig. 1) comprising a color layer (Fig. 1, Element 60) having at least one color; a quantum dot layer (Fig. 1, Element 40); and a partition wall (Fig. 1, Element 30) in a unitary form for the color layer (60) and the quantum dot layer (40).
Regarding claim 2, Matsushita teaches the partition wall having a height of 5µm to 15µm (¶ [0024]).
Regarding claim 3, the Examiner notes that the patentability of a product does not depend on its method of production (MPEP § 2113).  Thus, the recitation of the color layer and the quantum dot layer being formed using an inkjetting process has been considered but not given any patentable weight.
Regarding claim 4, the Examiner notes that the patentability of a product does not depend on its method of production (MPEP § 2113).  Thus, the recitation of the 
Regarding claim 5, Matsushita teaches a thickness of the quantum dot layer (40) adjacent to the partition wall (30) being 100% to 600% of a thickness of the color layer (60) adjacent to the partition wall (¶s [0029], [0102]).
Regarding claim 6, Matsushita teaches the quantum dot layer (40) including scattering particles (¶ [0028]). 
Regarding claim 7, Matsushita teaches the scattering particles include at least one selected from the group consisting of Al2O3, SiO2, ZnO, ZrO2, BaTiO3, TiO2, Ta2O5, Ti3O5, ITO, IZO, ATO, ZnO--Al, Nb2O3, SnO and MgO (¶ [0096]).
Regarding claim 8, Matsushita teaches a method of manufacturing the color filter of any one of claims 1, the method comprising forming a partition wall (Fig. 1, Element 30) in a unitary form on a base substrate (Fig. 1, Element 80); forming a color layer (60) having at least one color on the base substrate (80) having the partition wall (30); and forming a quantum dot layer (Fig. 1, Element 40) on the color layer (60).
Regarding claim 9, Matsushita teaches a method of manufacturing the color filter of any one of claims 1, the method comprising forming a partition wall (Fig. 1, Element 30) in a unitary form on a backlight unit (Fig. 1, Element 20); forming a quantum dot layer (Fig. 1, Element 40) on the backlight unit (20) having the partition wall (30); and forming a color layer (Fig. 1, Element 60) having at least one color on the quantum dot layer (40).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li (US 2018/0029072) teaches methods of fabricating quantum dot color film substrates.  Hirayama (US 2018/0284613) teaches a photosensitive composition and color converting film.  Lee (US 2019/0157354) teaches a color control encapsulation layer for a display apparatus.  Lee (US 2018/0374409) teaches a display apparatus with color controller elements having quantum dots.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461.  The examiner can normally be reached on Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        28 July 2021